              Case 2:18-cr-00292-JAD-DJA Document 76 Filed 06/11/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:18-cr-00292-JAD-DJA

 4             Plaintiff
                                                             Order Granting Government’s
 5 v.                                                            Motion to Dismiss and
                                                             Denying Other Motions as Moot
 6 Erick Rangel-Ibarra,

 7             Defendant                                          [ECF Nos. 62, 68, 69, 74]

 8

 9            Erick Rangel-Ibarra stands charged with possession of a firearm by a prohibited person in

10 violation of 18 U.S.C. §§ 922(g)(5)(B) and 924(a)(2). The government now moves to dismiss

11 this case, 1 and Rangel-Ibarra does not oppose that request. 2 So, with good cause appearing,

12            IT IS HEREBY ORDERED that the government’s Motion to Dismiss the Indictment

13 Without Prejudice [ECF No. 74] is GRANTED; this case is DISMISSED without prejudice.

14            IT IS FURTHER ORDERED that Rangel-Ibarra’s motion to dismiss [ECF No. 62] and

15 objections [ECF No. 69] to Magistrate Judge Albregts’s report and recommendation [ECF No.

16 68] are DENIED as moot, and all deadlines, hearings, and trial dates are VACATED.

17            The Clerk of Court is directed to CLOSE THIS CASE.

18            Dated: June 10, 2020

19                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
20

21

22

23   1
         ECF No. 74.
     2
         ECF No. 75.
